UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
MARGUERITE WEISSER,                                   )
                                                      )
                               Plaintiff,             )
v.                                                    )       Civil Action No. 13-1257 (RMC)
                                                      )
BARACK OBAMA, et al.,                                 )
                                                      )
                               Defendants.            )
                                                      )


                                  MEMORANDUM OPINION

               Plaintiff Marquerite Weisser, proceeding pro se, filed a complaint against a

lengthy list of defendants, including the President of the United States, the First Lady, the

Attorney General, the Secretary of Defense, the Chairman of Microsoft, her ex-husband, and

others, alleging that the Government has unlawfully connected to her brain and is using it for

military projects against her will. She also challenges her husband’s custody of their minor

child. Notably, she alleges that Defendants stole her identity “using ‘Soul Catcher’ micro chip

technology,” Compl. [Dkt. 1] at 6, and that “Defendants have full control of the Plaintiff’s brain

and body and use 95% of her body functions,” id. at 21.

               A district court may dismiss a complaint sua sponte prior to service on the

defendants, pursuant to Federal Rule of Civil Procedure 12(h)(3), when it is evident that the

court lacks subject matter jurisdiction. See Evans v. Suter, No. 09-5242, 2010 WL 1632902, at

*1 (D.C. Cir. Apr. 2, 2010); Zernial v. United States, 714 F.2d 431, 433-34 (5th Cir. 1983).

Subject matter jurisdiction is lacking where a complaint “is patently insubstantial presenting no

federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir.

2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994); internal quotation marks
omitted). A complaint that alleges bizarre conspiracy theories, government manipulations of the

mind, or supernatural intervention is essentially fictitious. Best, 39 F.3d at 330-31; see Hagans

v. Lavine, 415 U.S. 528, 536-37 (1974) (federal courts are without power to decide claims if they

are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly or plainly

insubstantial, or obviously frivolous) (citations and quotation marks omitted); see, e.g., Peters v.

Obama, Misc. No. 10-0298, 2010 WL 2541066, at *2 (D.D.C. June 21, 2010) (sua sponte

dismissing complaint alleging that President Obama had been served with and failed to respond

to an “Imperial Writ of Habeas Corpus” by the “Imperial Dominion of Axemem,” requiring the

plaintiff’s immediate release from a correctional institution). Ms. Weisser’s allegations of

conspiracy and mind control in the present case are wholly and plainly insubstantial.

               Further, to the extent that she seeks an award of child custody, the case falls

within the domestic-relations exception to federal diversity jurisdiction. “It is firmly established

that the federal courts do not have diversity jurisdiction to grant divorces, determine alimony and

support obligations, or resolve the conflicting claims of divorced parents to the custody of their

children.” Sutter v. Pitts, 639 F.2d 842, 843 (1st Cir. 1981) (holding that federal court lacked

jurisdiction to hear a suit asserting a demand for child custody); see also Ellison v Sadur, 700 F.

Supp. 54, 56-57 (D.D.C. 1988) (federal court lacked jurisdiction over suit to enforce a marital

separation and property settlement agreement).

               Ms. Weisser cites no legal authority for her complaint; the facts alleged are

fantastical; and the demand for child custody is outside this Court’s jurisdiction. Although

mindful that complaints filed by pro se litigants are held to less stringent standards than those

applied to formal pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008), this Court clearly

lacks the power to grant the relief Ms. Weisser seeks.


                                                 2
               Accordingly, the Court will dismiss this case sua sponte pursuant to Rule 12(h)(3)

of the Federal Rules of Civil Procedure for lack of subject matter jurisdiction. A memorializing

Order accompanies this Memorandum Opinion.


Date: August 27, 2013
                                                               /s/
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge




                                                3